Case 1:20-cv-21601-KMW Document 21-1 Entered on FLSD Docket 04/30/2020 Page 1 of 5




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 20-21601-CIV-WILLIAMS


       UNITED STATES OF AMERICA,
                                            Plaintiff,
                              vs.
       GENESIS II CHURCH OF HEALTH
         AND HEALING;
       MARK GRENON;
       JOSEPH GRENON;
       JORDAN GRENON; and
       JONATHAN GRENON,

                                         Defendants.




                  [PROPOSED] ORDER OF PRELIMINARY INJUNCTION


             1.         Plaintiff has filed a Complaint for Injunction against Genesis II Church of

      Health and Healing (“Genesis”), and Mark Grenon, Joseph Grenon, Jordan Grenon, and

      Jonathan Grenon, individuals (collectively, “Defendants”), pursuant to the Federal Food,

      Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 332(a), and the inherent equitable

      authority of this Court, alleging that Defendants directly or indirectly do or cause the

      following acts:

                        A.     Violate 21 U.S.C. § 331(d), by introducing or delivering for

      introduction into interstate commerce new drugs, as defined in 21 U.S.C. § 321(p), that are

      neither approved pursuant to 21 U.S.C. § 355 nor exempt from approval;
Case 1:20-cv-21601-KMW Document 21-1 Entered on FLSD Docket 04/30/2020 Page 2 of 5




                     B.      Violate 21 U.S.C. § 331(a), by introducing or delivering for

      introduction into interstate commerce drugs, as defined in 21 U.S.C. § 321(g), that are

      misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1); and

                     C.      Violate 21 U.S.C. § 331(k), by causing drugs to become misbranded

      within the meaning of 21 U.S.C. § 352(a) and (f)(1) while they are held for sale after

      shipment of one or more of their components in interstate commerce.

             2.      This Court has jurisdiction over the subject matter and Defendants.

             3.      The Complaint for Injunction alleges a cause of action against Defendants

      under the FDCA.

             4.      The United States has demonstrated that Defendants are violating the

      FDCA, 21 U.S.C. § 301, et seq. and that there is a cognizable danger that Defendants will

      continue so in the future unless a preliminary injunction is issued.

             5.      Because the United States’ motion is based upon 21 U.S.C. § 332(a), which

      expressly authorizes injunctive relief to protect the public interest, no specific finding of

      irreparable harm is necessary, no showing of any inadequacy of other remedies at law is

      necessary and no balancing of interests of the parties is required prior to the issuance of a

      preliminary injunction in this case.

             6.      The Court finds that adequate notice to the Defendants has been given for

      the hearing on the United States’ motion.

             7.      The conditions for granting a preliminary injunction under 21 U.S.C.

      § 332(a) having thus been met.

             After considering the foregoing, it is therefore,




                                                   2
Case 1:20-cv-21601-KMW Document 21-1 Entered on FLSD Docket 04/30/2020 Page 3 of 5




             ORDERED, ADJUDGED AND DECREED that:

      1.     The United States’ Motion for a preliminary injunction is GRANTED.

      2.     Upon entry of this Order, Defendants and each and all of their directors, officers,

      agents, representatives, employees, successors, assigns, attorneys, and any and all persons

      in active concert or participation with any of them (hereinafter, “Associated Persons”) who

      receive actual notice of this Order, shall not, during the pendency of this action, directly or

      indirectly, label, hold, and/or distribute any drug, including but not limited to MMS, that

      does not have an approved new drug application pursuant to 21 U.S.C. § 355(b) or

      abbreviated new drug application pursuant to 21 U.S.C. § 355(j), or an investigational new

      drug application in effect for its use pursuant to 21 U.S.C. § 355(i), or any drug that is

      misbranded within the meaning of 21 U.S.C. § 352.

      3.     Upon entry of this Order, Defendants and Associated Persons, shall not, directly or

      indirectly, violate 21 U.S.C. § 331(k) by causing any drug, including but not limited to

      MMS, to become misbranded within the meaning of 21 U.S.C. § 352(a) and/or (f)(1) after

      shipment of one or more of its components in interstate commerce.

      4.     Upon entry of this Order, Defendants and Associated Persons shall immediately

      refrain from disposing of or transferring any assets that may interfere with implementation

      of payment of restitution to consumers who purchased Defendants’ drugs, should the Court

      ultimately order such restitution payments in its final judgment in this matter.

      5.     Upon entry of this Order, Defendants and Associated Persons are prohibited from

      destroying, discarding, altering, transferring or otherwise making unavailable any




                                                    3
Case 1:20-cv-21601-KMW Document 21-1 Entered on FLSD Docket 04/30/2020 Page 4 of 5




      document or record in electronic format or otherwise within their custody or control that

      are related to (a) MMS; (b) misbranded drugs; and/or (c) unapproved new drugs.

      6.     Representatives of FDA shall be permitted, without prior notice and as and when

      FDA deems necessary, to inspect Defendants’ places of business and take any other

      measures necessary to monitor and ensure continuing compliance with the terms of this

      Order. During such inspections, FDA representatives shall be permitted to: have immediate

      access to buildings, including but not limited to 2014 Garden Ln, Bradenton, FL 34205-

      5274 (the “Facility”), equipment, raw ingredients, in-process materials, finished products,

      containers, packaging material, labeling, and other promotional material therein; take

      photographs and make video recordings; take samples of Defendants’ in-process or

      unfinished and finished products, containers, packaging material, labeling, and other

      promotional material; and examine and copy all records relating to the labeling, holding,

      and distribution of any and all drugs and their components. The inspections shall be

      permitted upon presentation of a copy of this Order and appropriate credentials. The

      inspection authority granted by this Order is separate and apart from, and in addition to,

      the authority to make inspections under the FDCA, 21 U.S.C. § 374.

      7.     Defendants shall bear the cost of any inspections, analytical work, and supervisory

      activities that FDA deems necessary to evaluate Defendants’ compliance with any of the

      terms of this Order.

      8.     Defendants shall post a copy of this Order in a common area at the Facility and at

      any other location at which Defendants conduct business and shall ensure that the Order

      remains posted for as long as the Order remains in effect.




                                                  4
Case 1:20-cv-21601-KMW Document 21-1 Entered on FLSD Docket 04/30/2020 Page 5 of 5




      9.      IT IS FURTHER ORDERED that the United States shall promptly provide

      notice of this action and this Order to Defendants by, to the extent necessary, attempting

      service at last known email addresses and physical addresses. Pursuant Rule 65(c) of the

      Federal Rules of Civil Procedure, Plaintiff United States of America shall not be required

      to post security for the instant action.

      DONE AND ORDERED in chambers in __________, Florida, this ____ day of

      ________________________, 2020.




                                                   ____________________________________
                                                   KATHLEEN M. WILLIAMS
                                                   UNITED STATES DISTRICT JUDGE




                                                   5
